DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 are rejected under 35 U.S.C. 102(a) as being anticipated by Gilotte et al. (2017/0144533).
Gilotte et al. in figures 1-6, disclose a motor vehicle front and an air inlet device for an electric vehicle. The air inlet device comprises a cladding portion (2) for guiding an air flow around the electric vehicle. The cladding portion being a portion of an outer skin or outer shell of the electric vehicle along which the air flow is configured to flow during movement of the electric vehicle. The cladding portion has a visible first inlet opening (11A) configured to let in a first fraction of the air flow into an interior of the vehicle and a concealed second inlet opening (12A) configured to let in a second fraction of the air flow into the interior of the vehicle.  

 	Regarding claim 3, Gilotte et al. in figures 3A-3B, appear to show the concealed second inlet opening having an inlet direction that forms an acute angle with a direction of travel of the electric vehicle and is oriented inwardly and/or downwardly.  
 	Regarding claim 4, Gilotte et al. in figures 3A-3B and para. 0048, disclose the cladding portion having a closure device or controlled shutters with at least one closure flap configured to provide closure and controlled opening of the visible first inlet opening and/or the second inlet opening.  
 	Regarding claim 5, Gilotte et al. in figures 3A-3B and para. 0051, disclose the closure device having, for the visible first inlet opening, at least one first closure flap and, for the concealed second inlet opening, at least one second closure flap.  
 	Regarding claim 6, Gilotte et al. in figures 3A-3B and para. 0048, disclose the closure device having a common movement mechanism for all closure flaps, which include the at least one closure flap (shutters or valves should have a common movement mechanism).  
 	Regarding claim 7, Gilotte et al. in figures 3A-3B, disclose the common movement mechanism determines a mechanical opening sequence for the closure flaps (see configuration table on page 2 for open and closure).  
 	Regarding claim 8, Gilotte et al. in figures 3A-3B, disclose at least one of the closure flaps is configured to be moved into different opening positions by the movement mechanism (see configuration table on page 2).  

 	Regarding claim 10, Gilotte et al. in figures 1-3B and para. 0059-0071, disclose a method for controlling an air inlet device for an electric vehicle. The air inlet device comprises a cladding portion for guiding an air flow around the electric vehicle. The cladding portion being a portion of an outer skin or outer shell of the electric vehicle along which the air flow is configured to flow during movement of the electric vehicle. The cladding portion has a visible first inlet opening (11a) configured to let in a first fraction of the air flow into an interior of the vehicle and a concealed second inletPage 3 of 10Response to Office Action dated July 1, 2021Application No. 16/784,271 Filed September 23, 2021Attorney Docket No. 817344opening (13A) configured to let in a second fraction of the air flow into the interior of the vehicle. The method comprises detecting an air requirement of the electric vehicle, varying a closure device of the air inlet device on a basis of the detected air requirement (each of flow control members is controlled by a control unit).  

 	Regarding claim 12, Gilotte et al. in figures 1-2, disclose the cladding portion, which is a region of the electric vehicle at a front section of the vehicle or at a lateral section of the electric vehicle.  
 	Regarding claim 13, Gilotte et al. in figures 1-2, disclose the cladding portion, which is at a region of the electric vehicle that is configured to be impinged longitudinally or transversely by the air flow.  
 	Regarding claim 14, Gilotte et al. in figures 1-2, disclose the visible first inlet opening, which is at a visible part of the cladding portion which is at foremost surface of the electric vehicle, and the concealed second inlet opening is at an obscured surface of the electric vehicle having at least another portion of the outer skin or outer shell arranged at least partially in front thereof.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618